3. Iran, in particular, the case of Nasrin Sotoudeh
The next item is the debate on seven motions for resolutions on Iran, in particular, the case of Nasrin Sotoudeh.
Mr President, exactly one week ago, Nobel Prize winner, Shirin Ebadi, published a penetrating article in The Wall Street Journal about her friend, the Iranian human rights lawyer, Nasrin Sotoudeh, who had just been sentenced to eleven years' imprisonment. Ebadi called for the West to pay greater attention to the Sotoudeh case and to all the brave human rights defenders in the territory of the Islamic Republic of Iran.
The debate in this House is part of the response to Ebadi's urgent appeal. We cannot and shall not forget Nasrin Sotoudeh, nor her fellow fighters for fundamental rights in Iran. That will also be the message, Mr President, ladies and gentlemen, of the report that I hope to present on behalf of the Committee on Foreign Affairs at the plenary sitting in March, and I count on all of you to vote in favour of it. A powerful, united European voice for the rights of the Iranian people.
author. - Mr President, once again, we are forced to speak about human rights in Iran, after Nasrin Sotoudeh was sentenced to 11 years in jail. She is banned from practising law, but let us serve justice.
The Rule of Law is no longer practised or existent in Iran, and the judiciary is highly politicised. Defending human rights is now considered an act against national security. Nasrin Sotoudeh, lawyer and mother of two, is charged with acting against national security. She defended, among others, Zahra Bahrami, an Iranian-Dutch citizen who was sentenced to death before Dutch diplomats had talked to her, and in a climate of serious doubts about due process.
As strong a woman as Nasrin Sotoudeh is and was, by standing for justice, we see a weak regime that represses its citizens instead of providing for their wellbeing. High Representative Ashton will be in Istanbul later this month in an attempt to bring the Iranian regime to cooperate with the international community on the nuclear issue. Economic sanctions have the same aim. I doubt they will render the desired result before disproportionately hurting the people of Iran who, as a result, become more and more dependent on the hard-line government.
However, while I am sceptical about the impact of economic sanctions, I am confident that sanctions against individuals responsible for violating human rights through, for example, censorship, rape, torture and executions, will be an effective and necessary step to end impunity and to honour the justice that Nasrin Sotoudeh stood for. Human rights are clearly the Achilles heel of the Iranian regime.
Mr President, while I have the floor, may I ask you to encourage our Italian colleagues to be quiet because it is really distracting when they start speaking in the Chamber after their business has been dealt with.
Colleagues, you heard the request made by Mrs Schaake. Other colleagues have also asked if you could be quiet. If you have something private to discuss, you can do so outside.
author. - Mr President, it was my intention today to compare the Islamic Republic of Iran to Nazi Germany but I have to say that I think in many ways, it can be even worse. The mullahs have hanged 65 people so far this year. Ten were hanged yesterday: first, they were heavily fined and had their homes confiscated, and then each was mercilessly flogged before being dragged to the gallows. Eighty-seven people have been hanged in the past four weeks.
Ahmadinejad is a holocaust denier and a hater of the Jews; he says he wants to wipe Israel off the map and he is now building nuclear weapons that will enable him to do so. He and Khamenei preside over the ruthless suppression of the citizens of Iran, with hangings, torture, stoning to death, amputations and floggings all commonplace, and the execution of children, and even pregnant women, routine. Two prisoners in Mashhad had their hands amputated this week; two others have been sentenced to amputation and these verdicts will be carried out soon.
Anyone who tries to expose this evil is immediately targeted. Nasrin Sotoudeh is a case in point: a courageous human rights lawyer who has defended many of the innocent people unjustly sentenced and executed by this fascist regime. Her outrageous sentence of 11 years' imprisonment for doing her job is an insult to humanity. The real criminals are the tyrants in Tehran and they will be held to account. They believe that their critics in the West are part of an international conspiracy to topple their regime. Well, I for one would sign up to that project today. Evil must never be allowed to prevail, and the sooner we can see freedom, democracy, humanity and women's rights restored to Iran, the better it will be for the whole world.
Mr President, ladies and gentlemen, by asking for the immediate release of Nasrin Sotoudeh, we are urging the Union and its Member States to do more to liberate Iranian citizens and the world from one of the cruellest and most authoritarian regimes in history.
The Islamic Republic of Iran is characterised not only by the threat it poses to world peace with a nuclear project capable of evoking the terror of nuclear war, but also by the illegitimacy of its elections; mass arrests of people requesting free elections; the killing of objectors; the rape and physical abuse of those who do not support the regime; the iniquity of judicial processes, where decisions can be predicted as soon as the accusations have been made; serious discrimination against women and homosexuals; and the absence of freedom of expression and of association. The conditions of Iranian prisoners in Camp Ashraf, where they are subjected to violence and even stoning, are absolutely incredible.
Every day, at least two people, including children, are sentenced to death in Iran, and they are guilty of nothing more than of not pleasing the regime. Legal evidence is often created through the cruel and skilful use of brutal methods of torture. These criticisms are certainly not aimed at Islam, which is based on peace, but at the Iranian regime. The arrest and conviction of Nasrin Sotoudeh bring to light a new level of judicial deceit, since in this case, the attack and conviction are against a defender of the people, which means that citizens of Iran cannot even defend themselves.
Mr President, while Iran might be starting to open up on nuclear matters, we unfortunately must conclude that the door is clearly closed in this country when it comes to human rights.
The case of Nasrin Sotoudeh demonstrates this completely. She was punished for her work in support of human rights with an extremely harsh sentence: 11 years, banned from practising as a lawyer for 20 years and from leaving the country. This verdict was reached following a mockery of a trial.
This case is far from an isolated incident. It is part of a deliberate strategy by the Iranian regime to systematically silence human rights activists. A whole series of very harsh sentences are targeted at lawyers who are active in human rights matters, and we must show solidarity with these courageous people who support and take action on human rights in spite of threats, torture and imprisonment.
author. - Mr President, I have to stay that I deeply deplore the fact that we once more have to talk about Iran, but we have to. We really have to because the situation in Iran is gravely problematic and dramatic.
That is why it is important that this Parliament reiterates once again its call for the release of all prisoners of conscience, including all those who have been detained over the last year in connection with their peaceful - and I repeat, peaceful - political and human rights activities. This Parliament has to call again on the Iranian authorities to respect the internationally recognised rights to freedom of expression and assembly, and strongly condemn the extraordinarily harsh sentence against Nasrin Sotoudeh and to commend her for her courage and her engagement.
This is also why this Parliament has to consider Mrs Sotoudeh, as well as her fellow human rights activists and prisoners of conscience, and demand her immediate release. We have to express our concern over the ever more frequently imposed sentence of a ban on leaving Iran, which can lead to the logical conclusion that staying in Iran is considered a punishment by the authorities.
We have to call on the authorities to combat the impunity of human rights violators within the security forces and also reiterate our demand for an independent investigation into allegations of extra-judicial executions since June's disputed presidential elections and for alleged violators to be brought to justice. Evidently, we also have to strongly condemn the bomb attack in Chabahar and to express our condolences to the victims' families and the injured.
Finally, I should like to say that we are seriously concerned about the persecution of certain religions and ethnic groups in Iran. We have to express our conviction, supported by recent European history, that peaceful and balanced social and political development can only be achieved by taking the cultural and social aspirations of differing regions into account.
Mr President, Nasrin Sotoudeh gave us reason to talk about her in a previous European Parliament debate on the lack of protection of human rights in Iran, when, on 4 September 2010, she was arrested on charges of propaganda against the state, conspiracy and assembling to act against national security. She has been held for four months. Now, following a trial, this distinguished human rights defender and dedicated co-worker of Nobel Laureate, Shirin Ebadi, has been sentenced to 11 years' imprisonment followed by a 20-year ban on practising law and leaving Iran. Let us remember that long prison sentences have also been handed down to other political prisoners. The 26-year-old women's rights activist, Shiva Nazar Ahari, has been sentenced to four years in prison and 74 lashes for the same crime.
We need to emphasise clearly our opposition to flagrant violations of what are fundamental human rights: freedom of association, freedom of expression, the right to freedom of thought and the right to a fair trial. Nasrin Sotoudeh, who has devoted her life to the fight to defend human rights - defending minors who have been sentenced to death and people accused of causing peaceful protests as well as working closely with the opposition - has become living proof of the human rights violations in Iran. The European Union cannot continue to be a passive observer of this uneven fight on the part of Iranian society against the regime.
Mr President, we also support the demands for the immediate and unconditional release of Nasrin Sotoudeh and all prisoners of conscience in Iran. After the electoral fraud that kept the Ahmadinejad regime in power, thousands of Iranians paid the price of freedom for their courage in protesting against an increasingly repressive regime. Nasrin Sotoudeh was sentenced, after months of isolation and torture, to 11 years in prison because, as a lawyer and campaigner for human rights, she defended opponents of the Tehran government, including a Nobel Peace Prize laureate.
Along with numerous dissidents, dozens of journalists and bloggers who dared to exercise their basic freedom to express their own conscience are also suffering ill treatment in Iranian prisons. I believe that the European Union's commitment to the release of these fighters for democracy should not only take the form of public protest, but also of concrete steps from the European External Action Service, with a view to mobilising the international community to exert increased common pressure to end these human rights violations in Iran.
on behalf of the ECR Group. - Mr President, we should never forget in this House that the freedom to debate and dissent that we so much enjoy in Europe is scarce and non-existent in many parts of the world. Nowhere is this more obvious than in Iran.
Yet again in this House, we find ourselves discussing the appalling human rights situation in that Islamic Republic. As a lawyer, Nasrin Sotoudeh has helped many opposition supporters who were detained and harassed following the rigged presidential election 18 months ago. She has also represented minors on death row, truly a heroic job in a country that executes children with alacrity. She was arrested in September last year on charges of spreading propaganda and conspiring to harm state security. Now she has been sentenced to 11 years in prison and banned from practising law for 20 years.
She should be released immediately and unconditionally. I call upon the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy to make that point.
Parliament and Commission have been resolute in highlighting the human rights abuses of the brutal - almost disgusting - Ahmadinejad regime. It is time that the Council put the EU's common values ahead of Member States' individual commercial interests in that country.
(IT) Mr President, Commissioner, ladies and gentlemen, we are tackling yet another debate on the violation of human rights and democracy in Iran. This time, it is the case of a lawyer who protects human rights activists in Iran.
Indeed, the idea is to solve the problem at source by no longer merely imprisoning people who fight for their rights, but to go directly to those that defend them, just to show which way the wind is blowing for those who wish to oppose the Ahmadinejad regime.
I would place a bet today, Mr President, that in a few weeks' time, we will be back in this Chamber to speak about another different case of all basic rights being violated in Iran. The violation will be disguised by some criminal motive that would be laughable were it not so tragic, such as acting against national security or propaganda against the regime, as in the case we are discussing today.
I really do wonder, Mr President, whether Parliament should continue to have a delegation for relations with a regime that is the exact opposite of everything the European Union is founded on.
Mr President, once again, we have an appalling situation coming out of Iran. Prior to Christmas, we discussed the situation of Sakineh Ashtiani, who was condemned to death by stoning for alleged adultery, a sentence subsequently commuted to death by hanging for alleged murder. Today, we have the unfortunate situation of Nasrin Sotoudeh, who has been condemned to 11 years in jail for doing her job. She has had her assets frozen and has been denied access to her own lawyer. Her husband was arrested during the week for - and I quote - 'spreading lies and disrupting public opinion'. Figure that one out!
I think all we can do is use our influence to the best of our ability to try and bring an end to this evil madness, particularly the maltreatment and disrespect of women. Those two examples have been cases in point.
(RO) Mr President, the conviction of human rights activist, Nasrin Sotoudeh, reflects the fragility of the respect for human rights in Iran. Since the controversial re-election of President Ahmadinejad in June 2009, all protests have been brutally suppressed, thousands of citizens arrested and several hundred have already been convicted.
The harsh punishment received by Nasrin Sotoudeh of 11 years in prison resulted from the fact that, as a lawyer, she had defended numerous opponents of the regime who had been arrested during the demonstrations following the presidential elections. Moreover, she was reprimanded for interviews given to the foreign press during this period. We can see here a typical case of the violation of the right to freedom of expression, of the right of lawyers to practise their profession without pressure or duress, and also of the right of a defendant to an impartial trial.
In this context, I would remind the Commission and the Council that any cooperation between the European Union and Iran needs to start from the premise that respect for human rights is an absolute must.
(PL) Mr President, this is another matter which outrages European public opinion and which outrages the Members of this House. If we keep seeing situations in the same country which evidently violate human rights, we need to think about the structure and responsibility of that country. It can be seen clearly that respect for one's own traditions and customs does not, however, go together with the acceptance of certain declared standards or European standards - I am thinking, here, of human rights. That is obvious. It is good that the European Parliament has taken up this matter. There is still a question, however, about political pressure, because that is, as it were, the next matter on which the European Parliament speaks, when we are talking about Iran, and is not achieving any great success. Perhaps it is necessary to begin applying pressure which is very much stronger than at present.
(SK) Mr President, activists and advocates fighting for human rights in Iran have long been persecuted and detained, and the verdict against the lawyer, Nasrin Sotoudeh, comprises a sad example of this persecution.
The Iranian regime has done the same to the activist, Shiva Nazar Ahari, the lawyer, Mohammad Seifzadeh, and the advocate, Mohammad Oliyafar. Other activists are threatened with a similar fate.
Repression in Iran continues to get worse, and our attempts to improve the situation have no effect. The action of the government against those who have reservations about the regime has now reached such a level that we must seriously begin to consider a change of policy towards this country and to consider other possibilities for more effective pressure on the Iranian administration so that we can help the Iranian people to breath more freely. It will surely not be easy, but I believe it is our responsibility to try and change the situation in Iran.
(FI) Mr President, Nasrin Sotoudeh is one of the best known human rights lawyers in Iran and she defended Shirin Ebadi, winner of the Nobel Peace Prize, among others. Her clients have also included underage persons who have been sentenced to death and the victims of family violence. Her only crime is that she was practising her profession, which is defending people unable to defend themselves against Iran's brutal regime.
The unrest following the elections in 2009 and their consequences have resulted in the Iranian authorities taking harsh measures against human rights defenders and activists. It is the aim of the Iranian Government to silence all opposition once and for all both inside and outside the country.
This Parliament has appealed on behalf of the people in Ahvaz, for example, and submitted a unanimous written declaration on the matter. It is strange that the international community can do nothing to get rid of this barbarous regime.
(PL) Mr President, during the last debate on human rights violations in Iran, which took place in this Chamber barely four months ago, I said in my speech that five Iranian citizens every day are told they are soon to lose their lives under sentence of capital punishment. To this tragic statistic must also be added the sentences of many years in prison for Iranian lawyers who defend the victims of the country's justice system. Those last two words should probably be put in inverted commas. Forty seven year-old Nasrin Sotoudeh, who was arrested on 4 September, tortured and who has now been sentenced to 11 years in prison, is an example of this.
Other Iranian lawyers have also met with repression. Shiva Nazar Ahari, co-founder of the Committee of Human Rights Reporters, has been given a sentence of four years in prison, Mohammad Seifzadeh has been given nine years in prison and a ban on practising law for 10 years, and Mohammad Oliyafar has received a year in prison just for representing his clients in court. I think that by using the negotiating position of the High Representative for Foreign Affairs and Security Policy, we should press for the subject of human rights defenders to be included in talks with Iran as a matter of urgency.
(RO) Mr President, the case of the lawyer, Nasrin Sotoudeh, is very serious. She has received 11 years in prison, has been banned from practising law and from leaving the country for 20 years. What has she done? She has defended Shirin Ebadi, a Nobel Peace Prize laureate, other political and human rights activists, journalists and minors sentenced to the death penalty.
Since 2009, at least 15 human rights lawyers have received prison sentences in Iran. Through such measures, Iran violates fundamental human rights and fundamental UN principles for the role of a lawyer. I urge the Commission and the Council to intervene for the immediate release of the lawyer, Nasrin Sotoudeh.
Member of the Commission. - Mr President, the European Union remains extremely concerned about the grave and deteriorating situation of human rights and fundamental freedoms in the Islamic Republic of Iran. Over the last two years, conditions have gone from being difficult to being near impossible for those who work to defend human rights.
For Nasrin Sotoudeh and many others like her who work to defend the just causes of fundamental rights and freedom, working from jail is not an option. The impact of her arrest is clear: those in Iran who are brave enough to stand up for those whom the state itself is supposed to protect risk being intimidated, imprisoned or worse.
The European Union has been speaking out; more than ten statements were released in 2010 by High Representative and Vice-President Ashton on both the general situation and on individual cases. At the same time, the European Union undertook discreet demarches with the Iranian authorities seeking clarifications and explanations, and conveying clear messages on the need to improve the situation in Iran. A statement on Nasrin Sotoudeh's case was made by High Representative and Vice-President Ashton on 14 January 2011, which mentioned both Ms Sotoudeh and Ms Shiva Nazar Ahari, a lawyer and a journalist, sentenced respectively to eleven and four years in prison.
The Islamic Republic of Iran was recently elected to the membership of the UN Commission on the Status of Women. Mrs Sotoudeh and Ms Ahari are two women who have been deprived of the very rights they were fighting to protect. The European Union will continue reminding the Iranian authorities that, first and foremost, they must comply with those international obligations stemming from the multilateral agreements and conventions they have signed and ratified. We will continue seeking ways to make our action in defence of human rights more effective, using all the means at our disposal. The Iranian people deserve no less.
(DE) Mr President, we have a completely superfluous working group here in Parliament whose job it is to look at ways of making the plenary sessions more interesting. This group would have done well to study today's plenary. All we need is sufficient time, which is why we should also be allowed time on Thursday afternoons. We also need the right President in the chair, who can exercise a judicious measure of rigour and flexibility. This will produce a lively and interesting plenary.
(Applause)
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
The situation of active human rights defenders in Iran is becoming ever more difficult. In addition, we read about the increasing number of death sentences. The Dutch national, Zahra Bahrami, who had been mentioned in our hurried resolutions previously, was sentenced to death, and her lawyer, Nasrin Sotoudeh, received an 11 year prison sentence 'for acting against national security'.
As we know, the hallmark of Iran's legal system is a serious lack of justice and transparency. It is therefore important that the EU's High Representative for Foreign Affairs and Security Policy does not let the country off the hook, but continues to raise human rights issues in relations with Iran. Let me list the minimum requirements: the immediate and unconditional release of human rights lawyer Sotoudeh and other prisoners of conscience, Bahrami's death sentence to be reconsidered and the Dutch authorities to be included in handling the case, allowing representatives of the Red Cross to meet with prisoners, and letting human rights organisations into the country to assess the situation.
The European Parliament must react to cases of human rights violations. We have to remember that thanks to the publicising of specific cases, the international community can exert greater pressure on countries which do not respect generally accepted democratic standards. Nasrin Sotoudeh represented Iranian civil and human rights activists at their trials and defended minors who had been sentenced to capital punishment. The Iranian authorities considered her activities to be 'spreading hostile propaganda' and sentenced her to 11 years in prison. It is a good thing that her case has appeared on the agenda of a plenary sitting of the European Parliament. The European Parliament, when it calls for the release of Nasrin Sotoudeh and other prisoners of conscience, and also for the establishment of an independent commission to examine the prosecution of human rights defenders, should not be ignored.